                       Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 1 of 16

                                      R.-.
                       C
                        ~
                                            .
                                                          t:NITED SJATES DISTRICT COURT
                                                   FOR: THE EA~'TER.'X DISTIUCT OF PENSSYLVANIA                                      8
                                       ~;                               DESIGNATION FORM                                         i                   4 3 r7 5
                  (lo De iatd by cmmnJ Qrprose plaintiffIf> im/icate tJir: categ<Jry Oflhe case for the~· ofassignment l<J tlie oppr(/priate·caft:ndar)
Address of Plaintiff:                                        3049 Almond Street, Philadelphia PA 19134
                                12_G_re_e_n_w_a_y_P_la_z_a_#_2_5_0_,_H_o_us_t_o_n._T_X_77_04_·_6________
AddrcssofDefendant: _ _ _ _ _ _ _

Place of Accident, Incident or Transaction: _ _ _ _ _3_0_4_9_A_l_m_o_n_d_S_tr_e_e_t,_P_h_il_a_d_el_p_h_ia_P_A_1_9_1.3_4
                                                                                                                     _____


RELATED CiSE, IF ANY:
Case Number: _ _ _ _ _ _ _ _ _ __                                                                                          Date Tennimtted:

Civil cases are deemed related when Yes is answered to any· of the following qu.~ions:
1.   Is this case related to property included in an.earlier numbeted suit pending or within one year
     p;eviously tenninn~daction in this court?
                                                                                                                              YesD                    No~
2.   Does this case involve the same issue of' fact or grow out of the same transaction as a prior suit
     pending or v.ithin one yc;ar tntviuusfy terminated action in this court'!
                                                                                                                              YesD                    No~
3.   Does this ease involve the validity or infrir1g~ent of n pati:nt alri:ady in suit or any earlier
     numlx:red ease pending or within one year previously tenninated action of this court?
                                                                                                                              YesO                    No~
4.   Is !his ease a second or sm:eessivc habeas ccrpus, social security app<:al, or pro se cMl rights
     case filed by tlte Same individual?
                                                                                                                              YesD                    No~

                                                                             ~-'·""'-535):'\"'"'iga"
I certify that, to m1 knowledge, the within case
this eoqrt execpt as noted above.                     Cl•/ (3 b•ot
DAIE·      10/10/2018
                                                                       .:tuornq.a;-Lmv I Pro Se Platmijf                                  Attorney 1.D. II (ifapplicable)


CIVIL: (Place•../ iA ont ate:ory only)

A.          F~dmd Qutsd4tt Casa:                                                           B.   Di•vnil)'JIU'isdkti11n CllS~:

D    l, Indemnity Contract, Marine Cruttract. lUld All Other Contrm:ts                   D      l.    Insurance Contract and Other Contracts
D
D
D
     2. FBLA
     3. Jones Act-Personal Injury
     4. Antitrust
                                                                                         B
                                                                                         D
                                                                                                2.
                                                                                                3.
                                                                                                4.
                                                                                                      Airplane Personal Injury
                                                                                                      Assault. Defamation
                                                                                                      Marine Persorud Injury
     s. Pntent                                                                             s.
B
D
      6.
      7.
            Labor-Management Relations
            Civil Rights
                                                                                         B
                                                                                         D
                                                                                                6.
                                                                                                7.
                                                                                                      MotorVclticle Personal Ittlµry
                                                                                                      Other Personal bliury {Please specify):
                                                                                                      Products Liability
D     8.    Habeas Carpus                                                                0      8.    Products Liability-Asbestos
      9,    S«uritles Act(s) Cases                                                       D      9.    All other Diversity CltSCS
B
r.a
      10.
      11.
            Social Security ReView Cases
            All other Federal Ques.tion 'C11SeS
                                                                                                      (Please specify):

            {Pt~ sptcff/): Alleged violation of TCPA, 47 U.S.C. § 227




                 r\v            f\J\ .
                                                                         ARBITRATION CERTIFICATION
                                                (lhe effect of this certifiatlion JS IQ remove 1/111 caseJrom elig,tbtliJyfor arhftmtio.n.)

l, __ (_\_,_'+-1--"--'-·ldr_f_t._vJ
                        _ _ _...... cotmSel ofm:otd or Pl'1l se plail'l!ifr. dahercby                           certify:


     D      Pursuant to Local Civil Rule S3.2, § 3(c) (l>, thllt to the best of my knowledge rutd belief, tbe damages recoverable in this civil action case
            exceed the sum ofSt S0,000.00 exclusive ofinterest and costs:

     pJ.    Rdiefotherthan monetary dl).nmgC$ is sought.                 t.~
DATE:              l 0-\cJ-\t
           ----~~-~---~
                                                                                                                                        535)_\
                                                                       .At(l)r1t~·l.aw I   Pi'o Se P[aintJ.fl                            Attorney 1.D. # (lfappllcabfe)

N\YI'E. A trial denavo will be it maJ by iUIY only ifthcte bas been compliance wilh F.R.C•.P. 38.
              Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 2 of 16
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                             CIVIL ACTION

       Shelton, et. al. v. Direct Energy, LP
                                                                             NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255.                             (   )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   (   )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            (   )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               (X)

(f) Standard Management - Cases that do not fall into any one of the other tracks.                   ( )


  10/3/2018                        /sAClayton Morrow                      Plaintiffs
Date JW-Obrfe                     Attorney-at-law                        Attorney for
   (412)3^50+84-                (412)386-3184                          csm@consumerlaw365.com

Telephone                          FAX Number                            E-Mail Address


(Civ. 660) 10/02
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 3 of 16
                                     Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 4 of 16
JS -14 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law. except as
provided by local rules of court. This form, approved by the Judicial Conference of the united States in September 1974. is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SUE INSTRl.X TIONS ON NEXT PAGE OF THIS FORM.)
1. (a) PLAINTIFFS                                                                                               DEFENDANTS
J A M E S E V E R E T T S H E LT O N a n d J O N F R E Y                                                      DIRECT ENERGY, LP

   (b) County of Residence of First Listed Plaintiff Montgomery                                                 County of Residence of First List : d D e f e n d a n t H a r r i s
                        (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN US. P .AIST1FF CASES ONI. Y)
                                                                                                                NOTE: IN LAND CONDEMNATI )N CASES. USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND IN VOLVED.

   (C) Attorneys /Firm Name. Address, and Telephone Number)                                                      Attorneys (If Known)
Morrow & Artim, PC, 304 Ross Street, 7th Floor
Pittsburgh, PA 15219, Telephone: (412) 281-1250

II. BASIS OF JURISDICTION (Place an "X"m One Box Only)                                           I I I . C I T I Z E N S H I P O F P R I N C I PA L PA RT I E S ( P l a c e m W i n O n e B o x f o r P l a i n t i ff
                                                                                                              (For Diversity Cases Only) and One Hoxfor Defendant)
0 1 U.S. Government & 3 Federal Question                                                                                                PTF                 DEP                    PTF                DEF
      Plaintiff (l/.S. Government ttOI a Party)                                                          Citizen of This State D 1 3 1 Incorporated or Principal Place O 4 0 4
                                                                                                                                                           of Business In This State

3 2 U.S. Government D 4 Diversity                                                                     Citizen of Another Stale □ 2 □ 2                    Incorporated and Principal Place O 5 3 5
     D e f e n d a n t ( I n d i c a t e ( ' m z e n s h p o f P a r t i e s i n I t e m 111 )                                                               of Business In Another State

                                                                                                     Citizen or Subject of a 3 3 0 3                      Foreign           Naiion          O      6     3      6
                                                                                                       Foreien Ccuntr\
 IV. NATURE OF SUIT (Place an "X" in One Box Onh)                                                                                                Click here for: Nature o f Suit Code Descriptions.
1    CONTRACT                                TORTS                                                       FORFEITURE/PENALTY                       BANKRUPTCY                     OTHER STATUTES 1
D 110 Insurance                         PERSONAL INJURY                   PERSONAL INJURY            3 625 Drug Related Seizure            3 422 Appeal 28 USC 158             D 375 False Claims Act
3 120 Marine                         3 310 Airplane                    3 365 Personal Injury •              of Property 21 USC88I          3 423 Withdrawal                    □ 376 Qui Tarn (31 USC
3 130 Miller Act                     3 315 Airplane Product                   Product Liability      □ 690 Oilier                                 28 USC 157                          3729(a))
3 140 Negotiable Instrument                 Liability                  3 367 Health Care'                                                                                      O 400 State Reapportionment
□ 150 Recovery of Overpayment        3 320 Assault. Libel &                   Phannacciitical                                                 PROPERTY RIGHTS                  □ 410 Antitrust
       & Enforcement of Judgment            Slander                           Personal Injury                                              3 820 Copyrights                    □ 430 Banks and Banking
D 151 Medicare Act                   □ 330 Federal Employers'                 Product Liability                                            3 830 Patent                        O 450 Commerce
□ 152 Recovery of Defaulted                 Liability                  D 368 Asbestos Personal                                             3 835 Patent-Abbreviated            O 460 Deportation
       Student Loans                 3 340 Marine                             Injury Product                                                     New Drug Application          D 470 Racketeer Influenced and
       (Excludes Veterans)           3 345 Marine Product                     Liability                                                    3 840 Trademark                            Corrupt Organizations
O 153 Recovery of Overpayment               Liability                    PERSONAL PROPERTY                        LABOR                       SOCIAL SECURITY                  D 480 Consumer Credit
       of Veteran's Benefits         D 350 Motor Vehicle               3 370 Other Fraud             O 710 Fair Labor Standards            3 861 IUA(1395ff)                   O 490 Cablc'Sat TV
O 160 Stockholders'Suits             0 355 Motor Vehicle               D 371 Truth in Lending                Act                           3 862 Black Lung (923)              O 850 Securities'Commoditics'
□ 190 Other Contract                       Product Liability           D 380 Other Personal          3 720 Labor/Management                3 863 DIWC/DIWW (405(g))                   Exchange
3 195 Contract Product Liability     □ 360 Other Personal                     Property Damage                Relations                     3 864 SSID Title XVI                5^890 Other Statutory Actions
O 196 Franchise                            Injury                      O 385 Property Damage         3 740 Railway Labor Act               □ 865 RSI (405(g))                  3 891 Agricultural Acts
                                     3 362 Personal Injury -                 Product Liability       □ 751 Family and Medical                                                  3 893 Environmental Matters
                                           Medical Malpractice                                               Leave Act                                                         3 895 Freedom of Information
1 R E A L P R O P E RT Y                 CIVIL RIGHTS                  PRISONER PETITION'S           D 790 Other Labor Litigation             FEDERAL TAX SLIT'S                      Act
 3 210 Land Condemnation             3 440 Other Civil Rights            Habeas Corpus:              3 791 Employee Retirement             3 870 Taxes (US. Plaintiff          3 896 Arbitration
 3 220 Foreclosure                   O 441 Voting                     3 463 Alien Detainee                  Income Security Act                   or Defendant)                □ 899 Administrative Procedure
 3 230 Rent Lease & Ejectment        3 442 Employment                 O 510 Motions to Vacate                                              a S7I IRS—Third Party                     Act/Review or Appeal of
 O 240 Torts to Land                 0 443 Housing'                          Sentence                                                             26 USC 7609                         Agency Decision
0 245 Tort Product Liability               Accommodations             D 530 General                                                                                            3 950 Constitutionality of
O 290 All Other Real Property        O 445 Amcr. vv/Disabilitics -    3 535 Death Penalty                   IMMIGRATION                                                               State Statutes
                                           Employment                    Other:                      3 462 Naturalization Application
                                     3 446 Amcr. w/Disabiliues -      D 540 Mandamus & Other         3 465 Other Immigration
                                           Other                      □ 550 Civil Rights                   Actions
                                     3 448 Education                  □ 555 Prison Condition
                                                                      3 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an "X" in One Box Only)
X1 Original O 2 Removed from                             O 3 Remanded from O 4 Reinstated or D 5 Transferred from G 6 Multidistrict D 8 Multidistrict
    Proceeding State Court                                        Appellate Court Reopened Another District Litigation - Litigation -
                                                                                                                         (specify;              Transfer Direct File
                                          Cite the U.S. Civil Stalule under which you are filine (Do not die jurisdictional statutes unless diversity):
                                          47 U.S.C. § 227
VI. CAUSE OF ACTION                       Brief description of cause:
                                           A putative class action brought pursuant to the Telephone Consumer Protection Act tor automated telemarketing
VII. REQUESTED IN     SJ CHECK II" THIS IS A CLASS ACTION                                                DEMAND S                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER RULE 23. F.R.C'v.P                                                                                                    J U R Y D E M A N D : X Ye s O N o
VIII. RELATED CASE(S)
                        (See Instructions):
      IF ANY                                JUDGE                                                                                             DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
10/03/2018                                                              /s/ Clayton S. Morrow
FOR OFFICE USE ONLY
   RECEIPT fi                    AMOUNT                                       APPLYING IFP                                   JUDGE                               MAG. JUDGE
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 5 of 16
          Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 6 of 16




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION


 JAMES EVERETT SHELTON AND JON
 FREY, on behalf of themselves and others
 similarly situated,

                Plaintiffs,
                                                       Case No.
 vs.

 DIRECT ENERGY, LP                                    COMPLAINT - CLASS ACTION

                Defendant.




                                CLASS ACTION COMPLAINT

                                     Preliminary Statement

        1. Plaintiffs James Everett Shelton and Jon Frey bring this action to enforce the

consumer-privacy provisions of the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. §

227, a federal statute enacted in 1991 in response to widespread public outrage about the

proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,

132 S.Ct. 740, 745 (2012).

       2. Mr. Shelton alleges that in violation of the TCPA, Direct Energy, LP ("Direct

Energy") placed an automated telemarketing call to his cellular telephone number. Mr. Shelton

never consented to receive this call, and it was placed to him for telemarketing purposes in an

attempt to generate new business for Direct Energy.
       3. Mr. Frey alleges that in violation of the TCPA, Direct Energy placed automated

telemarketing calls to his residential telephone number, despite the fact that Mr. Frey's number is
listed on the National Do Not Call Registry. Mr. Frey never consented to receive these calls, and
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 7 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 8 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 9 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 10 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 11 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 12 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 13 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 14 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 15 of 16
Case 2:18-cv-04375-CMR Document 1 Filed 10/09/18 Page 16 of 16
